DETAILED ACTION
Response to Arguments
Applicant’s amendments filed on 02/22/2021, by adding the limitation “wherein the geofenced message information is transmittable to a non-source node located outside the geofence and transmittable by the non-source node located outside the geofence. but is not presentable on the non-source node located outside the geofence until the non-source node moves to a location within the geofence” into independent claims 1 and 11 overcome the rejection of the claims set forth in the Office Action . Accordingly, the aforementioned rejection has been withdrawn.  	
	
Allowable Subject Matter
Claims 1-9 and 11-19 are allowed. 
The following is the examiner’s statement of reasons for allowance:  
The closest prior art, Moraru (US 2018/0249295) teaches the concepts of using Geofence theories for tracking a person in a group of people by establishing an ad-hoc network between mobile devices for each of the people in the group, such that a distance from a mobile device for a person in the group is determined to a mobile device for a group leader, based at least in part, on a number of hops between the mobile device for the person and mobile devices for other people in the group to reach the mobile device for the group leader. A direction to the mobile device for the group leader is determined, based at least in part, on the number of hops to reach the mobile device for the group leader by a number of paths. 
Further, Moraru shows the network infrastructure has the ability to route messages between mobile devices without access to an uplink by using a routing protocol. See FIG. 1, 3, 4, Par. 19 and 40.



While the prior art teaches the fundamental features of geofencing, monitoring geofence boundaries, generating geofence messages and sending of those message, the prior art does not teach the limitation: “transmitting the geofenced message information for reception by one or more other non-source nodes among the plurality of non-source nodes within a communication range of the first non-source node; determine whether the first non-source node is located within the geofence; responsive to determining that the first non-source node is located within the geofence, presenting the geofence message on a display of the first non-source node; responsive to determining that the first non-source node is not located within the geofence, not presenting the geofenced message on the display of the first non-source node; wherein the geofenced message information is transmittable to a non-source node located outside the geofence and transmittable by the non-source node located outside the geofence. but is not presentable on the non-source node located outside the geofence until the non-source node moves to a location within the geofence”, along with other limitations of the independent claim 1.
Similarly, the prior art does not teach the limitation: “responsive to determining that the first non-source node is not located within the geofence, not presenting the geofenced message on the display of the first non-source node; wherein the geofenced message information defines a limit on a number of times the geofenced message information can be transmitted by the first non-source node; wherein the geofenced message information is transmittable to a non-source node located outside the geofence and transmittable by the non-source node located outside the geofence, but is not resentable on the non-source node located outside the geofence until the non-source node moves to a location within the geofence”, along with other limitations of the independent claim 11.
Any comments necessary by applicant must be submitted no later than the payment of the issue fee, and to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”. 

Conclusion
Any response to this Office Action should be mailed to:

	U.S Patent and Trademark Office
	Commissioner of Patents
	P.O. Box 1450	
	Alexandria, VA 22313-1450
Or Faxed to:
	571-273-8300.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED A CASCA whose telephone number is (571)272-7918.  The examiner can normally be reached on Monday through Friday from 9 to 5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kathy Wang-Hurst, can be reached at (571) 270-5371. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 
/FRED A CASCA/               Primary Examiner, Art Unit 2644